                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

DOUGLAS F. TULLOS, #137990,
DARRELL STRICKER, #31943,
                                                       Case No. 1:18-cv-883
                       Plaintiffs,
                                                       Honorable Paul L. Maloney
v.

BRADLEY BALK et al.,

                       Defendants.
____________________________/

                                              ORDER

               This is a civil rights action brought by two state prisoners under 42 U.S.C. § 1983.

On August 20, 2018, the granted Plaintiff Tullos’ application to proceed in forma pauperis, but

directed him to pay his $175.00 portion of the filing fee in installments. (ECF No. 5.) That same

date, the Court issued an order of deficiency (ECF No. 4), directing Plaintiff Stricker either to pay

his $175.00 portion of the filing fee or to file both the affidavit and the trust account statement as

required by 28 U.S.C. § 1915(a)(2) to apply to proceed in forma pauperis. The Court allowed 28

days for Plaintiff Stricker to comply. Plaintiff Stricker was warned that if he failed to comply, the

Court would presume that he was not proceeding in forma pauperis, assess the entire filing fee,

and dismiss his case for want of prosecution.

               More than 28 days have elapsed. Plaintiff Stricker failed either to pay the $400.00

civil action filing fee or to submit the affidavit and the trust account statement necessary to apply

to proceed in forma pauperis. In addition, the deficiency order has now been returned to this Court

as undeliverable, because Plaintiff Stricker no longer resides at the St. Joseph County Jail. Plaintiff

Stricker has failed to provide an updated address to the Court, warranting dismissal for lack of
prosecution under W.D. Mich. LCiv.R. 41.1. Because Plaintiff Stricker has wholly failed to

comply with the Court’s order and has failed to keep the Court apprised of his current address, the

Court will issue a judgment dismissing his portion of the case without prejudice for lack of

prosecution. See In re Alea, 286 F.3d 378, 380-81 (6th Cir. 2002); McGore v. Wrigglesworth, 114

F.3d 601, 604 (6th Cir. 1997). Plaintiff Stricker shall remain liable for his $175.00 portion of the

civil action filing fee.

                IT IS SO ORDERED.



Dated:     October 26, 2018                          /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge


SEND REMITTANCES TO:

Clerk, U.S. District Court
399 Federal Bldg.
110 Michigan St., N.W.
Grand Rapids, MI 49503


All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                                 2
